Citation Nr: 0910742	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  00-14 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from February 
1982 to February 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran has relocated since the 
claim began, and his claims folder is now being handled by 
the Anchorage, Alaska RO.

In May 2005, the Veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  In 
August 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  Left ear hearing loss did not manifest during the 
Veteran's active service or for many years thereafter, nor is 
it causally related to service.  

2.  The Veteran's tinnitus is etiologically related to active 
service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2008).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim for service connection for tinnitus, in this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

As to the issue of entitlement to service connection for left 
ear hearing loss, in the present case, the unfavorable rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the Veteran was 
provided with compliant letters in February 2002 and again in 
January 2006.   These letters fully addressed all notice 
elements.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The claim was 
readjudicated in a December 2007 supplemental statement of 
the case.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Any deficiencies in VA's duties to notify the Veteran 
concerning effective date or degree of disability for the 
claim are harmless, as service connection has been denied 
thus rendering moot any issues with respect to implementing 
an award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records 
and his VA treatment records.  Further, the Veteran submitted 
private treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2005.  
Additionally, he was examined by VA and the Board sought an 
independent medical opinion in this case.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that his left ear hearing loss was 
incurred in, or caused by, noise exposure during service in 
his capacity as a Fireman aboard ship in the United States 
Navy.  He reports that his job as a Navy oil or water king on 
the ship involved monitoring the use and production of water 
and or transfer of fuels.  He spent 12 hour shifts in the 
boiler room monitoring the water pump.  He states that he had 
to really focus his hearing on one pump in a room with many 
loud pumps and boilers.  He believes this caused defective 
hearing.  He also contends that he has tinnitus related to 
his exposure to noise in service.  

Service connection is established where a particular injury  
or disease resulting in disability was incurred in the line  
of duty in active military service or, if pre-existing such  
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 8 
U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).   

The Veteran's service treatment records show he entered 
service with normal left ear hearing with left ear auditory 
thresholds in the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz as follows: 15, 0, 0, 5, 0.  During service, there 
is no indication of a problem with left ear hearing or 
tinnitus, and audiometric examinations showed normal hearing 
by VA standards in the left ear.  At separation in December 
1984, left ear auditory thresholds in the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz as follows: 10, 0, 0, 0, 0.  

After service, hearing loss and tinnitus are diagnosed in 
August 1999 in private medical records.  At that time, the 
Veteran complained of hearing loss and ringing for the past 
twelve years.  He stated that he had been prescribed drops 
for ringing in the ears.

In March 2001, the Veteran underwent a VA audiology 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
45
50
45
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The finding was, moderate mixed 
hearing loss of the left ear.   

The Board referred the Veteran's claim to a medical expert 
for an opinion regarding the etiology of his left ear hearing 
loss and tinnitus.  In December 2008, an audiologist offered 
a medical advisory opinion.  She noted that all portions of 
the claims file were reviewed.  It was noted that the Veteran 
was currently service-connected for right ear hearing loss.  
The clinician noted that on reviewing the Veteran's service 
treatment records there were several audiometric examinations 
available.  It was stated that hearing thresholds were within 
normal limits at the time of the Veteran's discharge, and 
there was no deterioration in hearing thresholds of the left 
ear during his active duty years.  The examiner pointed out 
that since hearing loss due to noise occurs at the time of 
exposure and not subsequently, it was clear that the noise of 
active duty did not cause the Veteran's current hearing loss.  
She also added that a review of the audiogram dated in March 
2001, showed that the Veteran has hearing loss of the left 
ear that is mainly conductive in nature, and not 
sensorineural as would be expected of noise-induced loss.  

The clinician went on to say that as to tinnitus, it has been 
previously determined that the Veteran's hearing loss in this 
right ear is service-connected, and that since the physical 
damage in the inner that is known to cause noise-induced 
hearing loss can also cause tinnitus, it is as likely as not 
that the tinnitus is directly related to the Veteran's 
service-connected hearing loss. 





Left Ear Hearing Loss

The Veteran has hearing loss in the left ear as defined by VA 
regulation.  See 38 C.F.R. § 3.385.  The Board finds his 
account of exposure to in-service noise to be credible and 
consistent with the conditions of his service.  His DD 214 
shows that he had training as a fireman and a boiler 
technician.  The determinative issue therefore becomes 
whether there is a medical nexus between the Veteran's 
inservice exposure to acoustic trauma and his left ear 
hearing loss.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the Veteran contends that noise trauma during service caused 
his left ear hearing loss, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (2008) (defining competent 
medical evidence).  While the Veteran is competent to report 
the symptoms of hearing loss, see Layno v. Brown, 6 Vet. App. 
465 (1994) (defining competent testimony as that which the 
witness has actually observed and is within the realm of his 
personal knowledge through use of his senses), his statements 
regarding the etiology of this condition are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite medical 
nexus between his left ear hearing loss and his time in 
service.  

As the record stands, left ear hearing loss was not shown 
during service.  Hearing loss is not diagnosed until 1999, 
and not shown by VA standards until 2001.  The Board 
acknowledges that the Veteran was likely exposed to noise 
trauma while in service, and that he is competent to state 
that he had decreased hearing in his left ear; however, there 
is no competent medical evidence of record showing a nexus 
between the in-service noise exposure and his currently 
diagnosed left ear hearing loss.  In fact, a medical expert 
has reported that the left ear hearing loss is not related to 
service.  This conclusion was reached after reviewing the 
claims file and was supported by rationale.  Further, it 
stands uncontradicted in the record.  

As there is no competent evidence showing that left ear 
hearing loss was manifest to a degree of 10 percent or more 
during the first year following the Veteran's 
separation from service, service connection on a presumptive 
basis is not warranted.   See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Since there is no competent 
medical evidence indicating that  the current left ear 
hearing loss disability had it onset during  service or is 
related to any in-service disease, injury, or  event, service 
connection for left ear hearing loss is not warranted.  

Accordingly, the criteria for service connection for this 
condition have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).  Therefore, the Veteran's claim is denied.   


Tinnitus

Service connection is warranted for tinnitus.  The Board 
acknowledges that the Veteran's service treatment records are 
devoid of reference to complaint of, or treatment for 
tinnitus, and that tinnitus is not diagnosed until 1999.  
However, the Veteran is competent to report ringing in his 
ears as well as continuing problems after his discharge.  See 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is competent to describe the physical manifestations of 
his/her disease or disability).  In addition, the December 
2008 expert stated that as to tinnitus, it has been 
previously determined that the Veteran's hearing loss in this 
right ear is service-connected, and that since the physical 
damage in the inner that is known to cause noise-induced 
hearing loss can also cause tinnitus, it is as likely as not 
that the tinnitus is directly related to the Veteran's 
service-connected hearing loss.  This opinion stands 
uncontradicted in the record.  

In light of the foregoing opinion, which is the only medical 
opinion of record, the Board resolves all reasonable doubt in 
the Veteran's favor by finding that service 
connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 
3.303.  


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


